DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 25 June 2021 has been entered. Claim(s) 1, 3, 5-6, 9, 11, 13, 16-18, and 20-26 are pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome each and every objection and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 25 February 2021.
Amendments to the specification, in addition to amendments meant to overcome prior objections to the specification, were received on 25 June 2021. These amendments are accepted.
Claim Objections
Claims 1are objected to because of the following informalities:  the limitation "the serrated cutting edge of the first jaw includes a plurality of teeth" , the limitation “the device of claim 18” in claim 20 should be “the method of claim 18”, and the limitation “the device of claim 11” in each of claims 24-26 should be “the system of claim 11”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment member in claims 1, 11, 16, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the tension member attachment being movably coupled to the first and second jaws” in line 16 of the claim. There is insufficient clarity in this limitation; in particular, it is not clear whether the limitation is meant to refer to the tension member of line 4 of the claim or the attachment member of line 13 of the claim. At present, the claim is interpreted as referring to the attachment member being movable couples to the first and second jaws.
Claim 13 recites the limitation “first teeth having a first height and second teeth having a second height” in lines 2-3 of the claim. There is insufficient clarity in this limitation; in particular it is not clear whether the first and second teeth of claim 13 refer to the same “first tooth” and “second teeth” of claim 11 such that the first jaw includes one first tooth at a distal-most end as well as some number of additional first teeth of the same size and some number of additional teeth the same size as the second teeth of the second jaw, or if the claim intends to refer to additional teeth included in the first jaw which have their own first and second heights, not related to the heights of the teeth at the distal-most end of the first and second jaws.  At present, the claim is interpreted as referring to additional teeth included in the first jaw which have their own first and second heights, not related to the heights of the teeth at the distal-most end of the first and second jaws.
Claim 16 recites the limitations “the attachment member being movably coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration” in lines 30-33 of the claim and “moving the tension member proximally relative to the first and second jaws to pivot the jaws to the closed configuration” in lines 34-35 of the claim. There is insufficient clarity in these limitations; specifically, it is not clear whether movement of the attachment member or the tension member causes movement of the jaws between an open and closed configuration. The claim is presently interpreted as referring to moving the attachment member proximally relative to the first and second jaws to pivot the jaws to the closed configuration.
Claim 23 recites the limitation “the plurality of first teeth of the first jaw are configured as a skiving knife edge” in lines 1-2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the serrated cutting edge of the first jaw is configured as a skiving knife edge, such that the skiving knife edge is equivalent to the plurality of first teeth, or if each tooth of the plurality of first teeth is configured as a skiving knife edge. The claim is presently interpreted as referring to each tooth of the plurality of first teeth being configured as a skiving knife edge.
Claims 12-15, 17-20, and 24-26 are additionally rejected under 35 U.S.C. 112(b) for indefiniteness as they depend from claims which have been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 11, 13, 16-18, 20, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack (U.S. 20160256140 A1).
Regarding claim 1, Krzyzanowski teaches a biopsy forceps device (Abstract), comprising: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end; and an end effector (Fig. 1A-1G—jaw assembly 100) including a first jaw and a second jaw (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the first jaw and the second jaw are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the first jaw and the second jaw are moved toward one another to cut a portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first jaw and the second jaw defining a tissue receiving space therebetween to house the cut tissue (Paragraph 0019—sample retaining volume), the first jaw and the second jaw being pivotable relative to one another (Paragraphs 0007 and 0243—pivotally movable), each of the first jaw and the second jaw including a serrated cutting edge extending therealong (Figs. 10A-10G—faces 54 and 56 with cutting edges; Paragraph 0259—serrated edges), the end effector further including an attachment member extending from a distal end to a proximal end (Fig. 1B—pivot member 14, slot 26, actuation points 30 and 32, arms 20 and 22) directly coupled to the tension member (Fig. 1B—actuating wire 28), the attachment member being movably coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration (Paragraph 00249—movement of pivot member causes opening and closing), wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second 
Regarding claim 5, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski does not teach wherein the plurality of first teeth and the plurality of second teeth symmetrically and incrementally decrease in height proximally from the distal ends of the first and second jaws, respectively. Haack further teaches wherein the plurality of teeth symmetrically and incrementally decrease in height proximally from distal ends of the first and second jaws (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 416, 414, 412 in top jaw 400, Fig. 12A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the plurality of teeth incrementally decreasing in height of Haack in order to allow the teeth at the proximal and distal ends of the jaws to close simultaneously for even gripping and cutting of a sample which would predictably reduce damage to the tissue and improve sample quality.

Krzyzanowski teaches a biopsy forceps system for sampling tissue (Abstract), comprising: a proximal assembly including an actuator (Paragraph 0245—actuating mechanism at proximal end of shaft); a tension member (Fig. 1B—actuating wire 28) extending from a distal end to a proximal end coupled to the proximal assembly (Fig. 1B—shaft 13; Paragraph 0250—actuation wire extends through shaft to control interface); and a distal assembly (Fig. 1A-1G—jaw assembly 100) including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the jaws are moved toward one another to cut a portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first and the second jaws defining a tissue receiving space therebetween to house the cut tissue (Paragraph 0019—sample retaining volume), the first and second jaws being pivotable relative to one 
Regarding claim 13, Krzyzanowski with Haack teaches the device of claim 11. However, Krzyzanowski fails to teach wherein the first jaw includes first teeth having a first height and second teeth having a second height different from the first height. Haack teaches wherein the first jaw includes first teeth having a first height and second teeth having a second height different from the first height (Paragraphs 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end; Paragraph 0048—teeth 402 and 404 or other proximal teeth may be the same size; teeth of multiple heights 416, 414, 412 in top jaw 400, Fig. 12A). In particular, Haack teaches that there are first teeth on the first jaw of at least two different heights, wherein some of the teeth may be the same height. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the different heights of teeth of Haack as a simple substitution for the serrated form of Krzyzanowski, as the smaller tooth height may be used in forming the window portion rather than simple having an inset area separate from the serrated tooth portion (Haack further teaches that the smaller, most proximal teeth do not mesh when the jaws are closed, leaving a gap to prevent wear or sticking of the jaws, Paragraph 0045).
Regarding claim 16, Krzyzanowski teaches a method of obtaining a tissue sample, comprising inserting a distal portion of a biopsy forceps assembly to a target area within a body (Paragraph 0003—biopsy forceps to cut away a biopsy sample from within a patient), the distal portion including: a tension 
Regarding claim 17, Krzyzanowski teaches the method of claim 16, further comprising: inserting the biopsy forceps assembly through the working channel of an endoscope (Paragraph 0243—inserted into working channel of an endoscope).
Regarding claim 18, Krzyzanowski with Haack teaches the method of claim 16. However, Krzyzanowski fails to teach wherein the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height. Haack teaches wherein the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height (Paragraphs 0046 and 0049—teeth increase in height from a proximal end of the jaw to the distal end; Paragraph 0046 and 0048-0049—teeth 302/402 and 304/404 or other proximal teeth may be the same size; teeth of multiple heights 314/414, 312/412 in top jaw 400/lower jaw 300, Figs. 11b and 12A). In 
Regarding claim 20, Krzyzanowski and Haack teach the device of claim 18. However, Krzyzanowski fails to teach the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height. Haack teaches the plurality of teeth of each of the first jaw and the second jaw comprise first teeth having a first height and second teeth having a second height different from the first height (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 316/416, 314/414, 312/412 in top jaw 400/lower jaw 300, Fig. 11b and 12A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 21, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least some of the plurality of first teeth of the first jaw (Triangular teeth 402/404/406/408/410/412/414 of upper jaw 400, Fig. 12a) and each of at least some of the plurality of second teeth of the second jaw comprises a first cutting edge and a second cutting edge such that the respective tooth has a triangular shape (Triangular teeth 302/304/306/308/310/312/314 of lower jaw 300, Fig. 11b). Haack teaches wherein each of at least some of the plurality of first teeth of the first jaw 
Regarding claim 22, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least one of the plurality of first teeth of the first jaw and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape. Haack teaches wherein each of at least one of the plurality of first teeth of the first jaw (Distal-most tooth of jaw 110a includes three cutting edges, Fig. 2) and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape (Distal-most teeth of jaw 110b each include three cutting edges and are separated by a gap made to fit the distal-most tooth of first jaw 110a, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 24, Krzyzanowski and Haack teach the device of claim 11. Krzyzanowski additionally teaches wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second jaw (Paragraph 0264-0265—may include windows 48A or 50A where a portion of the jaws do not contact even in the closed configuration; Windows 48A and 50A, Figs. 1D, 3A, and 10D). Haack additionally teaches wherein, when the first and second jaws are in the closed configuration, a window 
Regarding claim 25, Krzyzanowski and Haack teach the device of claim 11. However, Krzyzanowski fails to teach wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw , and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw. Haack teaches wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 316/416, 314/414, 312/412 increasing from proximal end to distal end in lower jaw 300/upper jaw 400, Fig. 11b and 12A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of the Engineering Toolbox (Young's Modulus - Tensile and Yield Strength for common Materials), henceforth referred to as Toolbox.
Regarding claim 9, Krzyzanowski and Haack teach the device of claim 1. Krzyzanowski additionally teaches wherein the first and second jaws are formed of metal, and wherein each of the first and second jaws includes a polymeric portion formed of a polymeric material (Paragraph 0267—combination of materials such as metal and plastic). However, neither Krzyzanowski nor Slater specifically teaches flexibility of the polymeric portion. Toolbox defines the Young’s Modulus as the ratio of stress to strain, or the ratio of force per unit area to elastic deformation over initial length (Tensile modulus). In other words, a small Young’s Modulus would indicate that a material takes less force per unit area to deform, and is thus more flexible than a material with a high Young’s modulus, which would require more force to deform. Toolbox thus additionally teaches that this polymeric portion may be flexible, as polymeric materials like plastics may have a wide range of Young’s Moduli, as low as 0.5 GPa .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of Dunn (U.S. 20090264795 A1).
Regarding claim 23, Krzyzanowski and Haack teach the device of claim 1. However, neither Krzyzanowski nor Haack teaches wherein the plurality of first teeth of the first jaw are configured as a skiving knife edge to allow for cutting of tissue received laterally into the first and second jaws. Dunn teaches a device for extracting samples including a serrated edge, akin to a jaw, of teeth wherein each tooth has a knife edge for cutting (Paragraphs 0044-0045). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski and Haack with the knife-edge teeth of Dunn to predictably improve the cutting ability of the device.
Response to Arguments
Applicant’s arguments, see pages 13-14 of applicant's remarks, filed 25 June 2021, with respect to the rejection(s) of claim(s) 1, 9, 11, and 16-17 and claims 2-8, 10, 12-15, and 18-20 under 35 U.S.C. 102 and 35 U.S.C. 103, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krzyzanowski in view of Haack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791